Citation Nr: 0603071	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO.  02-11 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office (RO) Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for squamous cell 
carcinoma of the left tonsil, claimed as throat cancer.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from June 1968 to November 
1969.  

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from a February 2002 decision by 
the RO which denied service connection for PTSD, cancer of 
the left tonsil, and hepatitis C.  The Board remanded the 
appeal for additional development in May 2004.  

As explained in the May 2004 Board remand, a notice of 
disagreement to the RO's denial of service connection for 
hepatitis C was timely received, but that the issue was not 
included in the June 2002 statement of the case (SOC).  At 
the direction of the Board, the veteran and his 
representative were provided with a SOC in August 2005, and 
informed that a substantive appeal must be filed within 60 
days of the date of the letter or within the remaining appeal 
period.  The veteran did not respond nor has any 
correspondence been received which could be construed as a 
substantive appeal.  Accordingly, this issue is not in 
appellate status and will not be addressed in this decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

Although further delay is regrettable, the Board finds that 
additional development must be accomplished prior to further 
consideration of the veteran's appeal.  

As indicated above, the Board remanded the appeal in May 
2004, in part, to obtain a medical opinion as to whether the 
veteran's squamous cell carcinoma of the tonsil is a 
presumptive disease, i.e., a respiratory cancer (cancer of 
the lung, bronchus, larynx, or trachea) within the meaning of 
38 U.S.C.A. § 1116(a) and 38 C.F.R. § 3.309(e).  Upon review 
of the evidentiary record, it appears from an email exchange 
dated in September 2004 that the RO checked an Agent Orange 
website to comply with the Board's remand; the reported 
response is that the veteran's squamous cell carcinoma of the 
left tonsil was "not covered."  It is not clear whether the 
response is from a medical professional as requested by the 
Board in its remand.  As such, further development is in 
order in this case.

A remand by the Board imposes upon the Secretary of the VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  Where the remand orders are not complied with, the 
Board errs in failing to insure compliance.  Stegall v. West, 
11 Vet. App. 268 (1998).  Therefore, additional development 
must be undertaken to obtain a definitive medical opinion on 
this question.  

Concerning the claim of service connection for PTSD, the 
veteran described the claimed stressors leading to his 
current psychiatric problems as witnessing the fragging of 
several officers, experiencing a self-inflicted gunshot 
wound, and having a "contract" taken out on his life 
because he was an informant to the fragging incidents.  (See 
January 2001 statement).  The service medical records 
included an August 1969 psychiatric evaluation, conducted 
after the veteran was returned to the States, which indicated 
that he was immature, dependent, and impulsive, but not to 
such an extent as to warrant a psychiatric recommendation for 
administrative discharge.  The diagnosis was passive-
aggressive personality disorder.  The evidence also shows 
that the veteran has a long history of polysubstance abuse 
since military service and that he was not treated for any 
psychiatric problems until 1996.  

Subsequent to the Board remand, additional service personnel 
records were obtained which showed that the veteran was 
involved in an inquiry by the Criminal Investigation 
Department (CID) into the circumstances concerning non-fatal 
injuries to an officer by friendly fire from a fragmentation 
grenade.  The records indicate that the veteran was asked by 
one of the officers in charge in his company to obtain 
information concerning anyone involved in the fragmentation 
incident although such records also indicate that according 
to the CID the veteran was never used as a CID agent in the 
role of informer, undercover man, or in any other capacity in 
connection with investigations concerning narcotics, 
dangerous drugs, or marijuana.  Over the course of a few of 
weeks, the veteran reportedly was unable to obtain any 
substantive information concerning the incident, and was 
later transferred to another company within the same unit 
reportedly out of fear of retaliation by other unit members 
because he was suspected of being an informer.  Although the 
veteran asserts that he was threatened, the records do not 
show that any attempt to harm him was ever initiated by 
anyone.  A letter from the officer in charge described the 
veteran in 1969 as feeling guilty, nervous, and confused for 
having informed on his friends.  

The evidence of record shows that the veteran was on guard 
duty when the fragmentation incident occurred in February 
1969, and that he only learned of the incident the following 
morning.  Contrary to his statements to various VA health 
care providers, the contemporaneous record indicated that the 
veteran was not present and did not witness any fragmentation 
incident, nor was he shown to have been involved in helping 
in the aftermath of any such incident, such as, helping or 
seeing any wounded personnel.  

The service personnel records showed that the veteran's self-
inflicted gunshot wound to the foot was the result of a 
"Dear John" letter.  The record includes numerous 
statements from various witnesses to the effect that the 
veteran got drunk after receiving an announcement of his 
girlfriend's wedding, and that he threatened to shoot himself 
in the foot to get out of Vietnam.  There is nothing in the 
record which supports the veteran's claim that the self-
inflicted gunshot wound was related to being an informer.  
Following an investigation, this incident was determined by 
service personnel not to have been incurred in the line of 
duty and was due to the veteran's wilful misconduct.

The evidentiary record includes several diagnosis of PTSD by 
VA physicians.  However, the diagnoses were based on a self-
described history of numerous events in Vietnam, including 
exposure to combat action with the enemy and factually 
inaccurate and exaggerated descriptions of multiple 
fragmentation incidents in service and his involvement as an 
informer.  While the evidence showed that he did not provide 
any useful information to authorities concerning a 
fragmentation incident in service, the fact that generally 
his alleged stressor has been confirmed is sufficient to 
warrant a psychiatric examination to determine if this 
stressor is the underlying cause of any current psychiatric 
disorder.  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The veteran should be asked to 
provide the names and addresses of all 
medical care providers, VA or non-VA who 
treated him for any psychiatric problems 
since his discharge from service.  After 
the veteran has signed the appropriate 
releases, all records not already in the 
file should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran is to 
be notified of any unsuccessful efforts 
in this regard.  

2.  The veteran should be afforded a VA 
psychiatric examination to determine the 
etiology of any current psychiatric 
disorder, to include whether he has PTSD 
under the criteria in DSM IV due solely 
to his activities as an informant while 
in Vietnam as documented in the record.  
The claims folder and a copy of this 
remand must be made available to the 
examiner for review and a notation to the 
effect that this record review took place 
should be included in the report.  All 
appropriate testing should be undertaken 
in connection with the examination.  

If PTSD is diagnosed, the doctor should 
clearly identify the specific events 
which are considered stressors supporting 
the diagnosis, and fully explain why the 
stressors are considered sufficient under 
DSM-IV.  If an acquired psychiatric 
disorder other than PTSD is identified, 
the examiner should offer an opinion as 
to whether it is at least as likely as 
not that the disorder was first 
manifested in service or is otherwise 
related to military service.  If the 
examiner is only able to theorize or 
speculate as to this matter, he should so 
state.  The physician should describe all 
findings in detail and provide a complete 
rationale for all opinions offered.  The 
findings should be typed or otherwise 
recorded in a legible manner for review 
purposes.  

3.  The claims file should be forwarded 
to a VA oncologist for review and an 
opinion as to the nature and etiology of 
the veteran's squamous cell carcinoma of 
the left tonsil.  The physician is asked 
to render an opinion as to whether the 
veteran's squamous cell carcinoma of the 
left tonsil represents a respiratory 
cancer (cancer of the lung, bronchus, 
larynx, or trachea) within the meaning of 
38 U.S.C.A. § 1116(a) and 38 C.F.R. 
§ 3.309(e).  The physician should provide 
a complete rationale for any opinion 
offered.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.  

5.  After the requested development has 
been completed, the RO should review and 
adjudicate the merits of the claims based 
on all the evidence of record and all 
governing legal authority, including the 
VCAA and implementing regulations, and 
any additional information obtained as a 
result of this remand.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and given the opportunity to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  
 
 
 
 

